Title: To George Washington from Jacob Read, 30 July 1784
From: Read, Jacob
To: Washington, George



Sir
Annapolis [Md.] 30th July 1784

The very Short Stay the post makes at Annapolis precludes me the pleasure of acknowledging in the Manner I wou’d with the receipt of your favour of the 28th and of giving you the Information

that an hours leizure might enable me to extract from the public dispatches &ca.
Having Several public Letters to finish for South Carolina & Which I must dispatch by this post I pray you’l be so good as pardon the hurry with Which this Letter will Necessarily be Stamped.
I beg your Acceptance of my grateful thanks for the kind reception given to the Gentlemen of my recommendation.
This days post brings us dispatches from our Ministers abroad and a Copy of his Britannic Majesty’s ratification of the Definitive Treaty. The Instruments of Ratification were exchanged on the 12 th of May at passy —we have also a New proclamation for regulating the West Indian trade of the U.S. I have not time to make any extract or Copy from this but you Shall have one (if on perusal worthy notice) by the next post.
The paper I do myself The Honour to Inclose you has the British King’s Speech to his New Parliament. Almost An Unanimous Address in the Lords & 168 Majority for Pitts’s Administration & Measures in the Commons.
I pray My Compliments to Mrs Washington I forwarded her Letter to Miss Sprigg immediately on the receipt by a careful Servant.
I believe Mr Jay is arrived at New York as one of the public Letters was directed “by The Honourable John Jay” on the Cover—I again request you’l pardon the haste with Which I am obliged to finish this and believe me to be With the Utmost respect & regard Your Excellencys Most obedt & most Humle Sert

Jacob Read

